Order entered August 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00573-CV

   NORDSTROM INC., THOMAS ZAROBAN, JR., AND LAUREN GALE, Appellants

                                                 V.

GOLPAR SIAMAK, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF
            THE ESTATE OF PARNAZ M. CHEKINI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00690-D

                                             ORDER
       This is an accelerated appeal. On June 12, 2019, after appellants informed the Court the

parties were scheduled to mediate June 27, 2019, we granted appellants’ motion to extend time

to file their brief and ordered them to file a status report or motion to dismiss the appeal no later

than July 8, 2019. Appellants complied, informing the Court the parties were finalizing a

resolution and they expected it would take thirty days to complete. Although we then ordered

appellants to file another status report or a motion to dismiss no later than August 8, 2019,

neither has been filed. Accordingly, we ORDER appellants to file their brief on the merits no

later than September 9, 2019.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE